In re Mrs. Shirley Tillman, Individually and on Behalf of her Minor Children Teaka Noel Tillman, Geno Farantino Tillman, La-china Marie Tillman and Jetson Earl Tillman, III and Daisy Taylor on Behalf of her Minor Children Samuel Lee Taylor, Darnell Taylor, Regina Taylor, Tammy Taylor and Tandia Taylor and Mrs. Martha Tillman and Henry Hawkins, Sr., applying for a writ of certiorari or review to the Fourth Circuit Court of Appeal, No. CA-0526, from the Civil District Court, Parish of Orleans, No. 78-8201.
Case below: 445 So.2d 749.
Denied.
CALOGERO and DENNIS, JJ„ would grant the writ.